Adultery is the offense; penalty assessed at a fine of $350.
The trial took place on May 19, 1933, and the verdict of the jury rendered upon the same day. There was no extension of time for the filing of the statement of facts and bills of exception, which were filed on August 17, 1933. The court adjourned on May 25, 1933. Under article 760, C. C. P., 1925, the time allowed by law for filng the statement of facts in a misdemeanor case, in the absence of an extension of time by order of the court, is thirty days from the date of the adjournment of court. In the present instance, the statement of facts having been filed more than thirty days after adjournment cannot be considered. The same rule is applicable to the bills of exception, which as above stated, were filed August 17, 1933.
Upon the condition of the record before us, this court has no choice other than to affirm the judgment of conviction, which is accordingly ordered.
Affirmed. *Page 101 
                    ON MOTION FOR REHEARING.